Exhibit 10.3
EMPLOYMENT AGREEMENT
          AGREEMENT, dated as of November 25, 2008, by and between Dycom
Industries, Inc., a Florida corporation (the “Company”), and Timothy R. Estes
(the “Executive”).
          WHEREAS, the Company and the Executive entered into an amended and
restated employment agreement, dated as of November 4, 2004 (the “Existing
Employment Agreement”);
          WHEREAS, the Existing Employment Agreement will expire in accordance
with its terms on December 31, 2008; and
          WHEREAS, the Company and the Executive desire to provide for the
continued employment of the Executive and to supersede the Existing Employment
Agreement with this Agreement effective as of the date hereof;
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
          1. Employment and Duties. (a) General. Subject to the terms and
conditions hereof, the Executive shall serve as Executive Vice President and
Chief Operating Officer of the Company, reporting to the Chief Executive Officer
of the Company and the Board of Directors (the “Board”) of the Company. The
Executive shall have such duties and responsibilities commensurate with those
performed by him on the Effective Date, as defined in Section 2, and such other
duties and responsibilities, consistent with the duties and responsibilities
normally performed by the chief operating officer or the most senior executives
responsible for operations in other similar companies, as may be assigned to the
Executive from time to time by the Chief Executive Officer of the Company or the
Board. The Executive’s principal place of employment shall be the principal
offices of the Company currently located in Statesville, North Carolina, subject
to such reasonable travel as the performance of his duties and the business of
the Company may require.
          (b) Exclusive Services. For so long as the Executive is employed by
the Company, the Executive shall devote his full business working time to his
duties hereunder, shall faithfully serve the Company, shall in all respects
conform to and comply with the lawful and good faith directions and instructions
given to him by the Chief Executive Officer of the Company and the Board and
shall use his best efforts to promote and serve the interests of the Company.
Further, the Executive shall not, directly or indirectly, render material
services to any other person or organization without the consent of the Chief
Executive Officer or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may (i) serve on corporate, civic
or charitable boards provided that, on and after the Effective Date hereof, the
Executive provides the Company, in writing, with a list of such boards and
receives the consent of the Chief Executive Officer to serve on such boards and
(ii) manage personal investments or engage in charitable activities, provided
that such activity does not contravene the first sentence of this Section 1(b).

1



--------------------------------------------------------------------------------



 



          2. Term. The Executive’s employment under this Agreement shall
commence as of December 31, 2008 (the “Effective Date”) and shall terminate on
the earlier of (i) December 31, 2012 and (ii) the termination of the Executive’s
employment under this Agreement; provided, however, that if a Change in Control,
as defined in Section 4(d)(ii), occurs following the second anniversary of the
Effective Date, the Executive’s employment under this Agreement shall be
extended for 24 months and this Agreement shall terminate on the earlier of
(x) the second anniversary of the consummation of the Change in Control and
(y) the termination of the Executive’s employment under this Agreement (the
“Extended Term”). The period from the Effective Date until the termination of
the Executive’s employment under this Agreement, including, if applicable, the
Extended Term, is referred to as the “Term”.
          3. Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
          (a) Base Salary. The Company shall pay to the Executive an annual
salary (the “Base Salary”) at the rate of $500,000.00, payable in substantially
equal installments at such intervals as may be determined by the Company in
accordance with its ordinary payroll practices as established from time to time.
During the Term, the Compensation Committee of the Board shall review the
Executive’s Base Salary, not less often than annually, and may increase (but not
decrease) the Executive’s Base Salary in its sole discretion.
          (b) Bonus. The Executive shall be entitled to participate in the
Company’s annual incentive bonus plan in accordance with its terms as may be in
effect from time to time and subject to such other terms as the Board may
approve. For each fiscal year during the Term, the Executive shall be eligible
to receive a maximum annual bonus opportunity of not less than 100% of his Base
Salary.
          (c) Long-Term Incentive Plan. The Executive shall be entitled to
participate in the Company’s long-term incentive plan in accordance with its
terms that may be in effect from time to time and subject to such other terms as
the Board, in its sole discretion, may approve.
          (d) Benefit Plans. The Executive shall be entitled to participate in
all employee benefit plans or programs of the Company as are available to other
senior executives of the Company, in accordance with the terms of the plans, as
may be amended from time to time.
          (e) Expenses. The Company shall reimburse the Executive for reasonable
travel and other business-related expenses incurred by the Executive in the
fulfillment of his duties hereunder upon presentation of written documentation
thereof, in accordance with the business expense reimbursement policies and
procedures of the Company as in effect from time to time. In addition, the
Company shall reimburse the Executive for the cost of an annual physical exam by
a physician of the Executive’s choice upon presentation of written documentation
thereof, in accordance with the applicable business expense reimbursement
policies and procedures of the Company as in effect from time to time. Payments
with respect to reimbursements of expenses shall be made consistent with the
Company’s reimbursement policies and procedures and in no event later than the
last day of the calendar year following the calendar year in which the relevant
expense is incurred.

2



--------------------------------------------------------------------------------



 



          (f) Vacation. The Executive shall be entitled to vacation time
consistent with the applicable policies of the Company for other senior
executives of the Company as in effect from time to time.
          4. Termination of Employment. Subject to this Section 4, the Company
shall have the right to terminate the Executive’s employment at any time, with
or without Cause (as defined below), and the Executive shall have the right to
terminate his employment at any time, with or without Good Reason (as defined
below).
          (a) Termination Due to Death or Disability. The Executive’s employment
under this Agreement will terminate upon the Executive’s death and upon
Disability (as defined below) may be terminated by the Company upon giving not
less than 30 days’ written notice to the Executive. In the event of the
Executive’s death or Disability, the Company shall pay to the Executive (or his
estate, as applicable) the Executive’s Base Salary through and including the
date of termination and any bonus earned, but unpaid, for the year prior to the
year in which the Separation from Service (as defined below) occurs and any
other amounts or benefits required to be paid or provided by law or under any
plan, program, policy or practice of the Company (“Other Accrued Compensation
and Benefits”), payable within 30 days of the Executive’s Separation from
Service by reason of death or Disability. For purposes of this Agreement,
“Disability” means that the Executive, because of physical or mental disability
or incapacity, is unable to perform the Executive’s duties hereunder for an
aggregate of 180 working days during any 12-month period. All questions arising
under this Agreement as regards Executive’s disability or incapacity shall be
determined by a reputable physician mutually selected by the Company and the
Executive at the time such question arises. If the Company and the Executive
cannot agree upon the selection of a physician within a period of seven days
after such question arises, then the chief of staff of Good Samaritan Hospital,
West Palm Beach, Florida shall be asked to select a physician to make such
determination. The determination of the physician selected pursuant to the above
provisions of this Section 4(a) as to such matters shall be conclusively binding
upon the parties.
          (b) Termination for Cause; Resignation Without Good Reason. (i) If,
prior to the expiration of the Term, the Executive incurs a “Separation from
Service” within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”) by reason of the Company’s termination of
the Executive’s employment for Cause or if the Executive resigns from his
employment hereunder other than for Good Reason, the Executive shall only be
entitled to payment of his Other Accrued Compensation and Benefits, payable in
accordance with Company policies and practices and in no event later than
30 days after the Executive’s Separation from Service. The Executive shall have
no further right to receive any other compensation or benefits after such
termination or resignation of employment.
          (ii) Termination for “Cause” shall mean termination of the Executive’s
employment because of:
     (A) the Executive’s indictment for any crime, whether such crime is a
felony or misdemeanor, that materially impairs the Executive’s ability to
function as Executive Vice President and Chief Operating Officer of the Company
and such crime involves the purchase or sale of any security, mail or wire
fraud, theft, embezzlement, moral turpitude,

3



--------------------------------------------------------------------------------



 



or Company property; provided, however, that if the Executive is found not
guilty of the crime and does not enter a plea of guilty or nolo contendere to
such crime or a lesser offense (based on the same operative facts), either
before or after the date of the Executive’s Separation from Service, such
indictment shall not be the basis for a termination for Cause, but will be a
termination without Cause as of the date of the Executive’s Separation from
Service;
     (B) the Executive’s repeated willful neglect of his duties; or
     (C) the Executive’s willful material misconduct in connection with the
performance of his duties or other willful material breach of this Agreement.
provided, however, that no act or omission on the Executive’s part shall be
considered “willful” if it is done by him in good faith and with a reasonable
belief that Executive’s conduct was in the best interest of the Company and
provided further that no event or condition described in clause (B) or (C) shall
constitute Cause unless (w) the Company gives the Executive written notice of
termination of his employment for Cause and the grounds for such termination
within 180 days of the Board first becoming aware of the event giving rise to
such Cause, (x) such grounds for termination are not corrected by the Executive
within 30 days of his receipt of such notice, (y) if the Executive fails to
correct such event or condition, the Company gives the Executive at least
15 days’ prior written notice of a special Board meeting called to make a
determination that the Executive should be terminated for Cause and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board, and (z) a determination that Cause exists
is made and approved by 75% of the Board.
          (iii) Resignation for “Good Reason” shall mean termination of
employment by the Executive because of the occurrence of any of the following
events:
     (A) a failure by the Company to pay compensation or benefits due and
payable to the Executive in accordance with the terms of this Agreement;
     (B) a material adverse change in the assignment of duties or
responsibilities inconsistent with those duties and responsibilities as set
forth in Section 1 of this Agreement;
     (C) a relocation of the Company’s principal office by more than 25 miles
from Statesville, North Carolina without the Executive’s consent;
     (D) failure by the Company to obtain agreement by a successor to assume the
Agreement in accordance with Section 16(b); or
     (E) any resignation by the Executive during the 30 day period commencing on
the first anniversary of a Change in Control (as defined below);
provided, however, that no event or condition described in clause (A) or
(B) shall constitute Good Reason unless (x) the Executive gives the Company
written notice of his intention to terminate his employment for Good Reason and
the grounds for such termination within 180 days of the Executive first becoming
aware of the event giving rise to such Good Reason and (y) such grounds for
termination are not corrected by the Company within 30 days of its receipt of
such notice.

4



--------------------------------------------------------------------------------



 



          (c) Termination Without Cause; Resignation for Good Reason Prior to a
Change in Control. (i) If, prior to the expiration of the Term, the Executive
incurs a Separation from Service by reason of the Company’s termination of the
Executive’s employment without Cause, or if the Executive resigns from his
employment for Good Reason prior to a Change in Control, the Executive shall
receive the Other Accrued Compensation and Benefits and, subject to
Section 4(f), shall be entitled to the following:
     (A) an amount equal to two times the sum of (i) his Base Salary (at the
rate in effect on the date the Executive’s employment is terminated) plus
(ii) the greater of (x) the average amount of the annual bonus paid to him for
each of the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) 100% of the Executive’s Base Salary,
payable in substantially equal monthly installments over a period of 18 months
following the Executive’s Separation from Service; provided, however, that if a
“change in the effective control of a corporation,” as such term is defined in
Treasury Regulation §1.409A-3(i)(5), occurs with respect to the Company
following the Executive’s Separation from Service, any unpaid amounts hereunder
shall be paid in a single lump sum within five days following the consummation
of such change in the effective control; and
     (B) continued participation in the employee benefit plans of the Company
(other than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of two years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
two annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer.
          (d) Termination Without Cause; Resignation for Good Reason on or
Following a Change in Control. (i) If, prior to the expiration of the Term, the
Executive incurs a Separation from Service on or following the consummation of a
Change in Control by reason of the Company’s termination of the Executive’s
employment without Cause, or if the Executive resigns from his employment for
Good Reason, the Executive shall receive the Other Accrued Compensation and
Benefits and, subject to Section 4(f), shall be entitled to the following:
     (A) an amount equal to two times the sum of (i) his Base Salary (at the
rate in effect on the date the Executive’s employment is terminated) plus
(ii) the greater of (x) the average amount of the annual bonus paid to him for
each of the three fiscal years immediately prior to the fiscal year in which the
Separation from Service occurs or (y) 100% of the Executive’s Base Salary,
payable in a single lump sum within five days;

5



--------------------------------------------------------------------------------



 



     (B) a prorata bonus equal to (x) the greater of (i) the average amount of
the annual bonus paid to the Executive for each of the three fiscal years
immediately prior to the fiscal year in which the Separation from Service occurs
or (ii) the annual bonus the Executive would have earned for the fiscal year in
which the Separation from Service occurs based on performance as determined
through the date of the Separation from Service, multiplied by (y) a fraction,
the numerator of which is the number of days worked during the fiscal year in
which the Separation from Service occurs and the denominator of which is 365
(the “Pro Rata Annual Bonus”), payable in a single lump sum within five days;
provided, however, that if such Separation from Service occurs in the same
fiscal year as the Change in Control and the Executive is paid an annual bonus
for such year in connection with the Change in Control, the fraction shall be
adjusted so that the numerator reflects the number of days worked during the
fiscal year following the Change in Control and the denominator reflects the
number of days in the fiscal year following the Change in Control;
     (C) continued participation in the employee benefit plans of the Company
(other than equity-based plans, 401(k) plans, bonus plans, or disability plans)
applicable to other senior executives for a period of two years following the
Executive’s Separation from Service or, in the event such participation is not
permitted, a cash payment equal to the value of the benefit excluded, payable in
two annual installments beginning 60 days following the Executive’s Separation
from Service; provided, however, that in the event the Executive obtains other
employment and is eligible to participate in the welfare benefit plans of his
new employer, any benefits provided under the Company’s welfare benefit plans
shall be secondary to the benefits provided under the welfare benefit plans of
the Executive’s new employer; and
     (D) all outstanding equity-based awards, including but not limited to stock
options, restricted stock, and restricted stock unit awards, granted by the
Company to the Executive pursuant to any of the Company’s long-term incentive
plans shall fully and immediately vest to the extent not already vested. In
addition, all outstanding performance share, performance share unit, and other
equivalent awards granted by the Company to the Executive pursuant to any of the
Company’s long-term incentive plans shall immediately vest at their respective
target performance levels to the extent not already vested.
          (ii) For purposes of this Agreement, a “Change in Control” shall be
deemed to occur upon the occurrence of any of the following events:
     (A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 20% of the total outstanding voting stock
of the Company, excluding, however, (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (2) any acquisition by the Company; or (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company;

6



--------------------------------------------------------------------------------



 



     (B) the individuals who constitute the Board as of the Effective Date (the
“Incumbent Board”) cease to constitute a majority of the Board; provided,
however, (1) that if the nomination or election of any new director of the
Company was approved by a majority of the Incumbent Board, such new director
shall be deemed a member of the Incumbent Board and (2) that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or as a result
of a solicitation of proxies or consents by or on behalf of any “person” or
“group” identified in clause (A) above;
     (C) a reorganization of the Company or the Company consolidates with, or
merges with or into another person or entity or conveys, transfers, leases or
otherwise disposes of all or substantially all of its assets to any person or
entity, or any person or entity consolidates with or merges with or into the
Company; provided, however, that any such transaction shall not constitute a
Change in Control if (1) the shareholders of the Company immediately before such
transaction own, directly or indirectly, immediately following such transaction
in excess of 50% of the combined voting power of the outstanding voting
securities of the corporation or other person or entity resulting from such
transaction, (2) no “person” or “group” owns 20% or more of the outstanding
voting securities of the corporation or other person or entity resulting from
such transaction, and (3) a majority of the Incumbent Board remains; or
     (D) the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     (e) Failure to Renew Agreement. In the event the Company fails to renew
this Agreement beyond the Term on substantially no less favorable terms to the
Executive than those effective under this Agreement and the Executive incurs a
Separation from Service, the Executive shall receive the Other Accrued
Compensation and Benefits and, subject to Section 4(f), he shall be entitled to
receive an amount equal to (i) one times his Base Salary (at the rate in effect
on the date the Executive’s employment is terminated), plus (ii) the greater of
(x) the average amount of the annual bonus paid to him for each of the three
fiscal years immediately prior to the fiscal year in which the Separation from
Service occurs or (y) 100% of the Executive’s Base Salary, payable in
substantially equal monthly installments over a period of 12 months following
the Executive’s Separation from Service; provided, however, that following the
consummation of a “change in the effective control” of the Company, any unpaid
amounts under this Section 4(e) shall be paid to the Executive in a lump sum
within five days following the consummation of a Change in Control.
     (f) Execution and Delivery of Release. The Company shall not be required to
make the payments and provide the benefits provided for under Section 4(c),
4(d), or 4(e), unless the Executive executes and delivers to the Company, within
60 days following the Executive’s Separation from Service, a general waiver and
release of claims in a form substantially similar to the form attached hereto as
Exhibit A and the release has become effective and irrevocable in its

7



--------------------------------------------------------------------------------



 



entirety. The Executive’s failure or refusal to sign the release (or his
revocation of such release in accordance with applicable laws) shall result in
the forfeiture of the payments and benefits under Sections 4(c), 4(d), and 4(e).
     (g) Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 24 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive. In the event of a resignation by the Executive without Good Reason,
the Notice of Termination shall specify the date of termination, which date
shall not be less than 30 days after the giving of such notice, unless the
Company agrees to waive any notice period by the Executive.
     (h) Resignation from Officerships. The termination of the Executive’s
employment for any reason shall constitute the Executive’s resignation from
(i) any director, officer or employee position the Executive has with the
Company and (ii) all fiduciary positions (including as a trustee) the Executive
may hold with respect to any employee benefit plans or trusts established by the
Company. The Executive agrees that this Agreement shall serve as written notice
of resignation in this circumstance.
     5. 280G Gross-Up Payment.
     (a) Gross-Up Payments. If, following a Change in Control, it shall be
determined by the Accounting Firm (as contemplated by Section 5(b) below) that
any payment or distribution by the Company or any of its affiliates to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including, without limitation, any stock option, stock right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be an “excess
parachute payment” with respect to which the Executive would be subject to the
excise tax imposed by Section 4999 of the Code by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code, or to any similar tax imposed by state or
local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then:
     If the aggregate “present value” of the “parachute payments,” as such terms
are defined by Section 280G of the Code (together, the “Total Parachute
Payments”), does not exceed the product of (i) three times the Executive’s “base
amount,” within the meaning of Section 280G of the Code, multiplied by (ii) 110%
(the “Trigger Amount”), then the payments and benefits to be made or provided
under this Agreement to the Executive shall be reduced (reducing or eliminating
the earliest payments first) by the least amount necessary such that no Payment
shall be subject to the Excise Tax. If the Total Parachute Payments exceed the
Trigger Amount, then the Executive shall be entitled to receive an additional
payment or payments (collectively, a “Gross-Up Payment”). The Gross-Up Payment
shall be in an amount such that, after payment by the Executive of all taxes
(including, but not limited to, any federal, state or local income taxes, Excise
Taxes, FICA and Medicare withholding taxes and interest or penalties imposed
with respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.

8



--------------------------------------------------------------------------------



 



     (b) Determination of the Gross-Up Payment. All determinations required to
be made under this Section 5, including whether an Excise Tax is payable by the
Executive and the amount of the Excise Tax, the Trigger Amount, the amount by
which any Payment or benefit to be made or provided under this Agreement should
be reduced pursuant to Section 5(a) above, and whether a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a certified public
accounting firm designated by the Company and reasonably acceptable to the
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment with
respect to which the Executive in good faith believes a Gross-Up Payment may be
due under this Section 5, or such earlier time as is requested by the Company.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 5, shall
be paid by the Company to the Executive within five days of the later of (1) the
due date for the payment of any Excise Tax and (2) the receipt of the Accounting
Firm’s determination provided that such payments shall be made no later than the
end of the taxable year next following the taxable year in which the Executive
remits taxes related to the Gross-Up Payment. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to the Executive or for the
Executive’s benefit. The previous sentence shall apply mutatis mutandis to any
overpayment of a Gross-Up Payment. Any payments with respect to reimbursements
of Excise Taxes shall be made as required by this Agreement and in no event
later than the last day of the calendar year following the calendar year in
which the relevant Excise Tax is imposed.
     (c) Procedures. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,

9



--------------------------------------------------------------------------------



 



     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 5, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, to the extent permitted by law, the Company
shall advance the amount of such payment to the Executive on an interest-free
basis (which shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid) and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided further
that any extension of the statute of limitations relating to payment of taxes
for the Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
     (d) Refund. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to this Section 5, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Executive
receives an amount advanced by the Company pursuant to this Section 5, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

10



--------------------------------------------------------------------------------



 



     6. Confidentiality.
     (a) Confidential Information. (i) The Executive agrees that during his
employment with the Company for any reason and for a period of five years
following his Separation from Service, he will not at any time, except with the
prior written consent of the Company or any of its subsidiaries or affiliates
(collectively, the “Company Group”) or as required by law, directly or
indirectly, reveal to any person, entity or other organization (other than any
member of the Company Group or its respective employees, officers, directors,
shareholders or agents) or use for the Executive’s own benefit any information
deemed to be confidential by any member of the Company Group (“Confidential
Information”) relating to the assets, liabilities, employees, goodwill, business
or affairs of any member of the Company Group, including, without limitation,
any information concerning customers, business plans, marketing data, or other
confidential information known to the Executive by reason of the Executive’s
employment by, shareholdings in or other association with any member of the
Company Group; provided that such Confidential Information does not include any
information which (x) is available to the general public or is generally
available within the relevant business or industry other than as a result of the
Executive’s action or (y) is or becomes available to the Executive after his
Separation from Service on a non-confidential basis from a third-party source
provided that such third-party source is not bound by a confidentiality
agreement or any other obligation of confidentiality. Confidential Information
may be in any medium or form, including, without limitation, physical documents,
computer files or disks, videotapes, audiotapes, and oral communications.
     (ii) In the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence.
     (b) Exclusive Property. The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the Company Group. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 6.
     7. Noncompetition. The Executive agrees that during his employment with the
Company and for a period commencing on the Executive’s Separation from Service
and ending on the first anniversary of the Executive’s Separation from Service
(the “Restricted Period”), the Executive shall not, without the prior written
consent of the Company, directly or

11



--------------------------------------------------------------------------------



 



indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, carry on a business competitive with the Company in any geographic
area in which the Company Group has engaged in business, or is reasonably
expected to engage in business during such Restricted Period (including, without
limitation, any area in which any customer of the Company Group may be located);
provided, however, that nothing herein shall limit the Executive’s right to own
not more than 1% of any of the debt or equity securities of any business
organization.
     8. Non-Solicitation. The Executive agrees that, during his employment and
for the Restricted Period, the Executive shall not, directly or indirectly,
other than in connection with the proper performance of his duties in his
capacity as an executive of the Company, (a) interfere with or attempt to
interfere with any relationship between the Company Group and any of its
employees, consultants, independent contractors, agents or representatives,
(b) employ, hire or otherwise engage, or attempt to employ, hire or otherwise
engage, any current or former employee, consultant, independent contractor,
agent or representative of the Company Group in a business competitive with the
Company Group, (c) solicit the business or accounts of the Company Group or
(d) divert or attempt to direct from the Company Group any business or interfere
with any relationship between the Company Group and any of its clients,
suppliers, customers or other business relations. As used herein, the term
“indirectly” shall include, without limitation, the Executive’s permitting the
use of the Executive’s name by any competitor of any member of the Company Group
to induce or interfere with any employee or business relationship of any member
of the Company Group.
     9. Assignment of Developments. The Executive previously entered into an
Employee Invention, Proprietary Information and Copyright Agreement, dated
March 21, 2007 (“Assignment of Developments Agreement”). The Executive agrees
that the terms of such Assignment of Developments Agreement shall continue in
full force and effect.
     10. Full Settlement. Prior to the effective date of a Change in Control, in
the event the Company believes that the Executive is in material breach or has
materially breached a provision of the Agreement, the Company may withhold any
further payment of amounts due and payable under this Agreement, provided that
(x) the Company gives the Executive at least 15 days’ prior written notice of a
special Board meeting called to make a determination that the Executive is in
material breach or has materially breached a provision of this Agreement and the
Executive and his legal counsel are given the opportunity to address such
meeting prior to a vote of the Board and (y) a determination that the Executive
is in material breach or has materially breached a provision of this Agreement
is made and approved by 75% of the Board. Any such determination by the Board
shall not be binding on an arbitrator or other trier of fact as to whether the
Executive has breached this Agreement, and shall not limit or otherwise affect
the rights or remedies available to the Executive or the Company in the event of
a dispute under this Agreement. Except as provided above in this Section 10, the
Company’s obligation to pay the Executive the amounts required by this Agreement
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or anyone else. All payments and benefits to which the Executive is
entitled under this Agreement shall be made and provided without offset,
deduction, or mitigation on account of income that

12



--------------------------------------------------------------------------------



 



the Executive may receive from employment from the Company or otherwise, except
as provided in Sections 5(b) and 5(d) hereof. This Section 10 shall not be
interpreted to otherwise limit the remedies available to the Company, whether at
law or in equity, in the event the Executive breaches any provision of this
Agreement.
     11. Certain Remedies.
     (a) Injunctive Relief. Without intending to limit the remedies available to
the Company Group, the Executive agrees that a breach of any of the covenants
contained in Sections 6 through 9 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 6 through 9 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement. Such injunctive relief in any court shall be available to the
Company Group in lieu of, or prior to or pending determination in, any
arbitration proceeding.
     (b) Extension of Restricted Period. In addition to the remedies the Company
may seek and obtain pursuant to this Section 11, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 7 and 8 of this Agreement.
     12. Section 409A of the Code.
     (a) General. This Agreement is intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent.
     (b) Deferred Compensation. Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:
     (i) If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive’s Separation from Service and ending on the date that is
six months following the Executive’s Separation from Service or, if earlier, on
the date of the Executive’s death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first calendar month following the end
of the period (“Delayed Payment Date”). If payment of an amount is delayed as a
result of this Section 12(b)(i), such amount shall be increased with interest
from the date on which such amount would otherwise have been paid to the
Executive but for this Section 12(b)(i) to the day prior to the Delayed Payment
Date. The

13



--------------------------------------------------------------------------------



 



rate of interest shall be compounded monthly, at the prime rate as published by
Citibank NA for the month in which occurs the date of the Executive’s Separation
from Service. Such interest shall be paid on the Delayed Payment Date.
     (ii) Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year.
     13. Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise, shall be paid in
cash from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets shall be made, to
assure payment. The Executive shall have no right, title or interest whatsoever
in or to any investments which the Company may make to aid the Company in
meeting its obligations hereunder. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.
     14. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement or otherwise in connection with the Executive’s employment
by the Company that cannot be mutually resolved by the parties to this Agreement
and their respective advisors and representatives shall be settled exclusively
by arbitration in Palm Beach County, Florida in accordance with the commercial
rules of the American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by the Executive, or
if such two individuals cannot agree on the selection of the arbitrator, who
shall be selected by the American Arbitration Association, and judgment upon the
award rendered may be entered in any court having jurisdiction thereon.
     15. Attorney’s Fees. The Company shall pay or reimburse the Executive, on
an after-tax basis, for all reasonable legal fees and expenses (including court
costs) incurred by him as a result of any claim by him (or on his behalf) to
enforce the terms of this Agreement or collect any payments or benefits due to
the Executive hereunder. Payments with respect to reimbursements of legal fees
and expenses shall be made within ten business days after the Executive submits
documentation of such fees to the Company in accordance with the Company’s
business expense reimbursement policies and procedures and in no event later
than the last day of the calendar year following the calendar year in which the
relevant expense is incurred.
     16. Nonassignability; Binding Agreement.
     (a) By the Executive. This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive.

14



--------------------------------------------------------------------------------



 



     (b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets. If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the Company
would be required to perform it if no such succession had taken plan. The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.
     (c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.
     17. Withholding. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.
     18. Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
     19. Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be subject to, and interpreted and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.
     20. Survival of Certain Provisions. The rights and obligations set forth in
this Agreement that, by their terms, extend beyond the Term shall survive the
Term.
     21. Entire Agreement; Supersedes Previous Agreements. This Agreement, the
Assignment of Developments Agreement, and any outstanding equity award
agreements entered into prior to the Effective Date contain the entire agreement
and understanding of the parties hereto with respect to the matters covered
herein including, without limitation, the Existing Employment Agreement, and
supersede all prior or contemporaneous negotiations, commitments, agreements and
writings with respect to the subject matter hereof, all such other negotiations,
commitments, agreements and writings shall have no further force or effect, and
the parties to any such other negotiation, commitment, agreement or writing
shall have no further rights or obligations thereunder.
     22. Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

15



--------------------------------------------------------------------------------



 



     23. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     24. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
11770 US Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
Attention: General Counsel
To the Executive:
Timothy R. Estes
c/o Dycom Industries, Inc.
11770 US Highway 1, Suite 101
Palm Beach Gardens, Florida 33408
     All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.
[SIGNATURE PAGE FOLLOWS]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

            DYCOM INDUSTRIES, INC.
      By:                        

            EXECUTIVE
      By:                        

17



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WAIVER AND MUTUAL RELEASE
          This Waiver and Mutual Release, dated as of ___, (this “Release”) by
and between Timothy R. Estes (the “Executive”) and Dycom Industries, Inc., a
Florida corporation (the “Company”).
          WHEREAS, the Executive and the Company are parties to an Employment
Agreement, dated November 25, 2008 (the “Employment Agreement”), which provided
for the Executive’s employment on the terms and conditions specified therein;
and
          WHEREAS, pursuant to Section 4(f) of the Employment Agreement, the
Executive has agreed to execute and deliver a release and wavier of claims of
the type and nature set forth herein as a condition to his entitlement to
certain payments and benefits upon his termination of employment with the
Company effective as of ___(the “Effective Date”).
          NOW, THEREFORE, in consideration of the premises and mutual promises
herein contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
     1. Return of Property. On or prior to the Effective Date, the Executive
represents and warrants that he will return all property made available to him
in connection with his service to the Company, including, without limitation,
credit cards, any and all records, manuals, reports, papers and documents kept
or made by the Executive in connection with his employment as an officer or
employee of the Company and its subsidiaries and affiliates, all computer
hardware or software, cellular phones, files, memoranda, correspondence, vendor
and customer lists, financial data, keys and security access cards.
     2. Executive Release.
          (a) In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Executive Parties”) hereby irrevocably and unconditionally release and
forever discharge the Company and its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Company Parties”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Executive
Parties may have, or in the future may possess, arising out of (i) the
Executive’s employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date hereof; provided, however, that the Executive
does not release, discharge or waive (i) any rights to payments and benefits
provided under the Employment Agreement that are contingent upon the execution
by the

A-1



--------------------------------------------------------------------------------



 



           Executive of this Release, (ii) any right the Executive may have to
enforce this Release or the Employment Agreement, (iii) the Executive’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, or (iv) any claims for accrued,
vested benefits under any long-term incentive, employee benefit or retirement
plan of the Company subject to the terms and conditions of such plan and
applicable law including, without limitation, any such claims under the Employee
Retirement Income Security Act of 1974.
          (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to the Executive under the
Employment Agreement, the Executive Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Executive
Parties may have as of the date the Executive signs this Release arising under
the Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). By signing
this Release, the Executive hereby acknowledges and confirms the following:
(i) the Executive was advised by the Company in connection with his termination
to consult with an attorney of his choice prior to signing this Release and to
have such attorney explain to the Executive the terms of this Release,
including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Release and to consult with an attorney of his
choosing with respect thereto; and (iii) the Executive knowingly and voluntarily
accepts the terms of this Release. The Executive also understands that he has
seven (7) days following the date on which he signs this Release (the
“Revocation Period”) within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph. No such revocation by the
Executive shall be effective unless it is in writing and signed by the Executive
and received by the Company prior to the expiration of the Revocation Period.
     3. Company Release. The Company for itself and on behalf of the Company
Parties hereby irrevocably and unconditionally release and forever discharge the
Executive Parties from any and all Claims, including, without limitation, any
Claims under any federal, state, local or foreign law, that the Company Parties
may have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by the Executive that would constitute a crime under
applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (A) any rights or claims of the Company arising out of or
attributable to (i) the Executive’s actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (ii) the Executive’s actions
or omissions taken or not taken in bad faith with respect to the Company; and
(B) the Executive or any other Executive Party’s obligations under this Release
or the Employment Agreement.

A-2



--------------------------------------------------------------------------------



 



     4. No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.
     5. Proceedings. The parties represent and warrant that they have not filed,
and they agree not to initiate or cause to be initiated on their behalf, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to the Executive’s
employment or the termination thereof, other than with respect to any claim that
is not released hereunder including with respect to the obligations of the
Company to the Executive and the Executive to the Company under the Employment
Agreement (each, individually, a “Proceeding”), and each party agrees not to
participate voluntarily in any Proceeding. The parties waive any right they may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding.
     6. Remedies.
          (a) Each of the parties understand that by entering into this Release
such party will be limiting the availability of certain remedies that such party
may have against the other party and also limiting such party’s ability to
pursue certain claims against the other party.
          (b) Each of the parties acknowledge and agree that the remedy at law
available to such party for breach of any of the obligations under this Release
would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, each of the
parties acknowledge, consent and agree that, in addition to any other rights or
remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, restraining the other party from breaching its obligations
under this Release. Such injunctive relief in any court shall be available to
the relevant party, in lieu of, or prior to or pending determination in, any
arbitration proceeding.
     7. Cooperation(a) . From and after the Effective Date, the Executive shall
cooperate in all reasonable respects with the Company and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company, including
any such action, proceeding, investigation or litigation in which the Executive
is called to testify.
     8. Unfavorable Comments.
          (a) Public Comments by the Executive. The Executive agrees to refrain
from making, directly or indirectly, now or at any time in the future, whether
in writing, orally or electronically: (i) any derogatory comment concerning the
Company or any of their current or former directors, officers, employees or
shareholders, or (ii) any other comment that could reasonably be expected to be
detrimental to the business or financial prospects or reputation of the Company.
          (b) Public Comments by the Company. The Company agrees to instruct its
directors and employees to refrain from making, directly or indirectly, now or
at any time in the future, whether in writing, orally or electronically: (i) any
derogatory comment concerning the Executive, or (ii) any other comment that
could reasonably be expected to be detrimental to the Executive’s business or
financial prospects or reputation.

A-3



--------------------------------------------------------------------------------



 



     9. Severability Clause. In the event any provision or part of this Release
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Release, will be inoperative.
     10. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or the Executive.
     11. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Florida applicable to contracts
executed in and to be performed in that State.
     12. Arbitration. Any dispute or controversy arising under or in connection
with this Release shall be resolved in accordance with Section 14 of the
Employment Agreement.
     13. Notices. All notices or communications hereunder shall be made in
accordance with Section 24 of the Employment Agreement:
          THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
          IN WITNESS WHEREOF, the parties have executed this Release as of the
date first set forth above.

            DYCOM INDUSTRIES, INC.
      By:                        

            EXECUTIVE
      By:                        

A-4